DETAILED ACTION
This action is made in response to the amendment filed on September 28, 2021.  Claims 1-3, 5-7, 11-13, 15-17 and 19-20 are pending. Claims 1, 5, 11, 15, and 19 have been amended.  Claims 1 and 11 are independent claims.  Claims 1-3, 5-7, 11-13, 15-17 and 19-20 are indicated as allowable.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	Independent claims 1 and 11, when considered as whole, are allowable over the prior art of record found during the time of examination.
	During the time of examination, the following prior art references were found to be the closest art of record to the claimed invention: Wexler et al. (USPPN: 2016/0028917; hereinafter Wexler) teaching systems and methods for remembering held items and finding lost items using wearable camera systems, Weldemariam et al. (USPPN: 2019/0332168; hereinafter Weldemariam) teaching smart contact lens system with cognitive analysis and aid, and Yan (USPPN: 2016/0242217; hereinafter Yan) teaching a method and apparatus for providing a remote lost-and-found service.
	Wexler is directed to a system and method for automatically capturing and processing images of items held by a user such that the stored information is used to find lost objects at a later time. Wexler further teaches detecting user speech to identify 
	Weldemariam teaches determining a user’s physiological state based on their eye signals and generating an assistive action associated with a particular content item.
	Yan teaches a remote lost-and-found service wherein navigation to a lost item is provided to a user.
	However, the cited references fail to teach, either alone or in combination:
“obtaining, by a camera of the wearable device, an image including at least a partial field of vision of a user; identifying, by a controller of the wearable device, an object appearing m the image obtained by the camera at a first time point; storing information about the identified object in a memory; detecting, via a microphone of the wearable device, a speech of the user using the wearable device at a second time point; identifying, via the controller, a word included m the detected speech of the user corresponds to the object identified in the image; obtaining, by a pupil camera of the wearable device, an image of a pupil of the user at a third time point; determining, via the controller, that the user is flustered by using an artificial neural network trained in advance so as to recognize an emotional state of the user from the image of the pupil of the user; retrieving, via the controller, the information about the object from the memory based on the identified word included in the detected speech; outputting the retrieved information about the object to the user in response to the determining that the user is flustered, wherein the outputting the retrieved information about the object comprises: when the object corresponds to a personal item of the user and the identified word corresponds to the personal item of the user, determining, by a location processor of the wearable device, a location of the wearable device and outputting information about navigating from the determined location to a location at which the object was identified at the first time point; and when the object corresponds to a person and the identified word corresponds to the person, outputting information about the object comprising a name of the person, and a relationship between the person and the user.”
	The dependent claims further add limitations to the allowable subject matter of their corresponding independent claims; thus, are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is (571)270-5891. The examiner can normally be reached Monday-Friday: 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/STELLA HIGGS/Primary Examiner, Art Unit 2179